PER CURIAM.
We reverse the judgment taxing costs, namely, the fees of an accountant appointed by the court as a special master, upon a holding that such costs were taxed against the appellant, Waite, in derogation of his constitutionally guaranteed opportunity to be heard upon proper notice and without the submission of evidence in support thereof. See Neimark v. Abramson, 403 So.2d 1057 (Fla. 3d DCA 1981); Posner v. Flink, 393 So.2d 1140 (Fla.3d DCA 1981).
Reversed and remanded for further proceedings.